DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-14, 16-21, 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0265240 A1, hereinafter “Chen”).
Regarding claims 1, 15 and 22, Chen discloses a method for transmitting a Wi-Fi signal (see Figure 4, WiFi network) using a channel of 80 MHz or wider (see para. 0008, 80 MHZ or wider bandwidth such as 160 MHZ), wherein each 80 MHz segment has a tone plan (see para. 0009-0011, 0015, 0018 0087, different tone plans for different channel bandwidths, segments can be 80+80MHZ); , comprising: determining that a physical 20 MHz sub-channel overlaps the 80 MHz segment or OFDMA transmission is used for the 80 MHz segment (see para.0020- first channel and second channel widths are overlapping, first channel width is 80 MHZ and second channel width is 20 MHZ); selecting an alternative 80 MHz tone plan; and transmitting data on the 80 MHz segment using the selected alternative 80 MHz tone plan (see para. 0020, different tone plans for different channel for communicating data; para. 0103, different tone plans for supporting shared bandwidth such as 80 MHZ and 20 MHZ).
Regarding claim 2, Chen discloses wherein selecting the alternative 80 MHz tone plan includes de- boosting tones in resource units (RUs) in the 80 MHz tone plan that overlap the physical 20 MHz sub-channel (see para. 0062, 0142, resource unit tone plan with reduced bandwidth to encode null tones).
Regarding claim 3, Chen discloses wherein de-boosting tones includes nulling the tones (see para. 0062 and 0142).
Regarding claim 26, Chen discloses wherein selecting the alternative 80 MHz tone plan includes de- boosting tones in resource units (RUs) in the 80 MHz tone plan that overlap the physical 20 MHz sub-channel (see para. 0062, 0142, resource unit tone plan with reduced bandwidth to encode null tones).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al (US 2019/0260531 A1, hereinafter “D1”).
Regarding claim 4, Chen discloses all the subject matter but fails to mention wherein the tone plan includes 1024 tones numbered [-512:511] and wherein the de-boosted tones are one of tones -259 and -257 and tones 256, 257, and 258. However, D1 from a similar field of endeavor discloses wherein the tone plan includes 1024 tones numbered [-512:511] and wherein the de-boosted tones are one of tones -259 and -257 and tones 256, 257, and 258 (see para. 0048, 1024 tones for 80 MHZ, para. 0050, disable or de-boosting tones). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D1 de-boosting scheme into Chen tone plan and de-boosting scheme. The method can be implemented in a resource units. The motivation of doing this is to enhanced RU allocation allowing efficient implementation (see para 0019).
Regarding claim 5, Chen discloses all the subject matter but fails to mention wherein N tones in the RUs adjacent to the de-boosted tones in the RUs are also de-boosted, where N 1s an integer. However, D1 from a similar field of endeavor discloses wherein N tones in the RUs adjacent to the de-boosted tones in the RUs are also de-boosted, where N 1s an integer (see para. 0023 and 0050, disabling tones or de-boosted tones as needed, a design choice). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D1 de-boosting scheme into Chen tone plan and de-boosting scheme. The method can be implemented in a resource units. The motivation of doing this is to enhanced RU allocation allowing efficient implementation (see para 0019).
Regarding claim 25, Chen discloses all the subject matter but fails to mention wherein the tone plan includes 1024 tones numbered [-512:511], the first RU includes tones [-500:-259], the second RU includes tones [-258+N:-17+N], the third RU includes tones [17-N;259-N], and the fourth RU includes tones [259:500]. However, D1 from a similar field of endeavor discloses wherein the tone plan includes 1024 tones numbered [-512:511], the first RU includes tones [-500:-259], the second RU includes tones [-258+N:-17+N], the third RU includes tones [17-N;259-N], and the fourth RU includes tones [259:500] (see para. 0048-0050). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D1 numbering scheme into Chen tone plan and numbering scheme. The method can be implemented in a resource units. The motivation of doing this is to enhanced RU allocation allowing efficient implementation (see para 0019).

Claim  24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al. (US 2017/0214561, hereinafter “Lee”).
Regarding claim 24, Chen discloses all the subject matter but fails to mention wherein one of the second RU and third RU includes sub-RUs, and wherein the sub-RUs are also shifted by N tones. However, Lee from a similar field of endeavor discloses wherein one of the second RU and third RU includes sub-RUs, and wherein the sub-RUs are also shifted by N tones (see para. 0346, resource units can be segmented to sub-resource units, shifting of tones can be a design choice). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lee sub-resource unit scheme into Chen resource units. The method can be implemented in an access point. The motivation of doing this is to improve throughput and performance (see para. 0011).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463